         Case 3:18-cv-02992-EMC Document 53 Filed 02/08/19 Page 1 of 1




                            OFFICE OF THE CLERK
                        UNITED STATES DISTRICT COURT
                           Northern District of California

                                        CIVIL MINUTES


 Date: February 8, 2019             Time: 10:46 – 11:01 =          Judge: EDWARD M. CHEN
                                          15 Minutes


 Case No.: 18-cv-02992-EMC          Case Name: J.T. v. Antioch Unified School District



Attorney for Plaintiff: Kenneth Tsang for Nicole Amey
Attorney for Defendant: Brian Duus

 Deputy Clerk: Angella Meuleman                        Court Reporter: Debra Pas

                                        PROCEEDINGS

[43] Motion to Dismiss - held.


                                           SUMMARY


Parties stated appearances and proffered argument.

Motion granted on grounds as stated on the record. Section 1983 claim against DOES is dismissed
with leave to amend in 30 days. Plaintiffs are required to specifically identify as much as possible
the individuals who are the subject of the Section 1983 claim in the amended complaint. Plaintiffs
must also explain why they are ignorant of the identities of any Doe Defendants not so identified,
and why Plaintiffs would be able to uncover their identities through discovery. Defendant is
granted 30 days to respond. Plaintiffs acknowledged that their Section 504 claim had previously
been dismissed, and will not be included in an amended complaint.

Further Status Conference set 4/18/2019 at 10:30 a.m. Joint cmc statement due 4/11/2019.


Order to be prepared by:
( )   Plaintiff               ( )     Defendant              ( )     Court
